Appeal from a judgment of the Supreme Court (Teresi, J.), rendered July 21, 2003 in Albany County, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the first degree.
Defendant waived indictment and pleaded guilty to a superior *1130court information charging him with the crime of course of sexual conduct against a child in the first degree. Under the terms of the plea agreement, defendant received a sentence of 12 years in prison, followed by five years of postrelease supervision, and waived his right to appeal. He now appeals.
Counsel for defendant seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and appellate counsel’s brief, we agree. Accordingly, the judgment is affirmed and the application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.